Citation Nr: 1542774	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis.  

3.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle disability.  

4.  Entitlement to service connection for a left ankle disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to October 1992, with additional unverified periods of service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of November 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran was afforded a videoconference hearing before the Board in July 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to an initial evaluation in excess of 10 percent for lumbar spondylosis, entitlement to an initial evaluation in excess of 10 percent for a right ankle disability, and entitlement to service connection for a left ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

At his July 2015 hearing and on record, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

With respect to the issue of entitlement to service connection for bilateral hearing loss, the criteria for withdrawal of the Veteran's Substantive Appeal have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  As reflected in the July 2015 hearing transcript, the appellant withdrew his appeal with respect to the claim of entitlement to service connection for bilateral hearing loss; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to thereto and the appeal thereof is therefore dismissed.


ORDER

The appeal is dismissed with respect to the claim of entitlement to service connection for bilateral hearing loss.


REMAND

In October 2014, the Veteran was last afforded VA examinations to address the severity of his service connected lumbar spondylosis and right ankle disability.  The examination report reflects that, with respect to both the low back and right ankle, range of motion was full, to include with consideration of pain and repetitive use.  At his July 2015 Board hearing, the Veteran testified that he had difficulty with bending over and getting in and out of bed with respect to the low back, and that he also had problems moving his right ankle up and down and with instability.  

The Veteran's testimony regarding increased limitation of motion of the low back and right ankle indicate that these disabilities may have increased in severity since his October 2014 VA examinations.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, further examinations are necessary to decide these claims.

In October 2014, the Veteran was also examined with respect to the claim of entitlement to service connection for a left ankle disability.  Examination resulted in assessment of osteoarthritis of the left ankle.  An addendum to the opinion, also dated in October 2014, reflects the examiner's opinion that the left ankle disability was less likely than not caused by or a result of military service.  In terms of rationale, the examiner explained that the service records did not document any injury to the left ankle, but rather the right.  

The Veteran asserts that he incurred disability of the left ankle in service.  As correctly noted by the examiner, the service records document injury to the right, but not left, ankle.  At his hearing, he testified that he injured his left ankle when he "stepped in a hole or something" on night maneuvers when marching.  He related that he had been treated in the field, but did not seek any formal treatment that would have been documented.  

The October 2014 VA examination does not address the Veteran's provided history of injury, and an adequate lay history was not obtained from the Veteran at that examination.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Because the examination report is based on an inadequate history it must be returned.  38 C.F.R. § 4.2.

The Board also notes that its review of the VBMS system discloses a negative response from the Defense Personnel Records Information Retrieval System (DPRIS) dated in October 2013.  It appears to the Board that this request was made in an attempt to obtain records related to the Veteran's National Guard service.  Notably, the request contains an apparent typographical error in the Veteran's Social Security Number (SSN).  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2).  Upon remand, the AOJ is directed to re-submit this request through DPRIS with the correct SSN, as disclosed within the claims file.

Along these lines, the Veteran testified that he had service in both the Kentucky and Indiana National Guard.  Based upon the DPRIS request, it thus appears to the Board that there may be outstanding relevant records related to the Veteran's National Guard Service, possibly in the possession of the Veteran's former National Guard units.  Accordingly, VA must attempt to obtain any possibly outstanding service treatment and personnel records.  Id.  Moreover, the Veteran's periods of ACUDTRA and INACDUTRA have not been verified.


Accordingly, the case is REMANDED for the following action:

1.  Request from DPRIS (or other appropriate source) the Veteran's military records using his correct SSN.  Note that the RO's October 2013 DPRIS request used the wrong number.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e). 

2.  Verify the Veteran's periods of active service, active duty for training, and inactive duty for training with respect to his National Guard service in both the Kentucky and Indiana Army National Guard through all appropriate sources.  Reports of retirement points do not contain the necessary information in this regard.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Obtain any service records not currently associated with the claims file, including any personnel and treatment records associated with the Veteran's Kentucky and Indiana Army National Guard duty, and associate them with the claims file.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected low back disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the current range of motion in this spinal segment, to include where pain begins, as well as the presence or absence of unfavorable or favorable ankylosis, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected low back disability must also be discussed.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right ankle disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the right ankle and his current range of motion in this joint, to include where pain begins.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any left ankle condition.

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to any newly obtained service treatment records, his lay assertions, and the pertinent medical evidence, noting the Veteran's provided history of injuring the left ankle when he stepped in a hole during night maneuvers. 

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any left ankle disability is attributable to service.

In rendering the requested opinion, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disability reported by the Veteran.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed left ankle disability.

7.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


